The Surrogate.
As I think I have no power to make the order sought, were it to be granted it would afford no protection to the executors. The father of these minors, Dr. Houghton, is merely the natural guardian of them, and as such may control their persons only. He is not a guardian in socage, for the reason that such guardian can only exist where the minors have lands. Under this- will, everything is, by its provisions, converted into legal assets, in so far as these children’s interests are concerned. He is not their general guardian, nor have they any. If any money were paid to him, this court could exercise no supervisory power or control over him, as to his application of it, nor could he be called to account for its misapplication. There is no ground to suppose that the moneys would not be properly and judiciously used; at the same time the fact that they might not be, must be kept in view, as possible.
Considering the style in which these children have thus far been reared, in consequence of the liberal in*302come of the mother, the large fortune to which, they are now entitled, their future expectations, and the straitened circumstances of their father, it would seem just that a generous allowance should be made, for their education and comfortable support, but it can be done only in a manner which the law recognizes as legitimate. By our laws, the wants of these minors can be properly cared for. through the medium of a general guardian, whose appointment may now be made by this court,- in a case like this. This application must, therefore, be denied.
Ordered accordingly.